The Advisory Committee on International Economic Policy
The A dvisory C om m ittee on International E conom ic Policy is not subject to the E m olum ents Clause.

April 17, 1996
L e t t e r O p in io n

fo r th e

D e p u t y L e g a l A d v is e r

D epartm ent

of

Sta te

As you requested, we have reviewed the question whether members of the Advi­
sory Committee on International Economic Policy (“ IEP Advisory Committee” )
would occupy an “ Office of Profit or Trust” within the meaning of the Emolu­
ments Clause, U.S. Const, art. I, §9, cl. 8. As we have advised you before, we
reject the sweeping and unqualified view, expressed on one occasion by our Of­
fice, that federal advisory committee members, as such, are subject to the Emolu­
ments Clause. See Applicability o f 18 U.S.C. § 2 1 9 to Members o f Federal A dvi­
sory Committees, 15 Op. O.L.C. 65, 68 (1991).
The members of the IEP Advisory Committee meet only occasionally, serve
without compensation, take no oath, and do not have access to classified informa­
tion; furthermore, the Committee is purely advisory, is not a creature of statute,
and discharges no substantive statutory responsibilities. We therefore believe that
the members of the IEP Advisory Committee do not occupy “ Office[s] of Profit
or Trust” under the Emoluments Clause. We do not address the argument that
the Office of Government Ethics’ longstanding test for determining who are Spe­
cial Government Employees (“ SGEs” ) should be substantially narrowed, so that
members of State Department advisory committees would generally not qualify
as SGEs, nor be subject, by reason of SGE status, to the Emoluments Clause,
see Letter to Walter Dellinger, Assistant Attorney General, Office of Legal Coun­
sel, from Conrad K. Harper, Legal Adviser, Department of State (Feb. 13, 1995).
WALTER DELLINGER
Assistant Attorney General
Office o f Legal Counsel

123